Citation Nr: 1423812	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial compensable disability rating for service-connected patellofemoral degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of the proceeding is of record.  

The issue of an initial compensable rating for the Veteran's service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a back condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In November 2013, the Veteran's representative submitted a letter requesting to withdraw the Veteran's claim seeking service connection for a back condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for a middle back condition, and the appeal is dismissed.


ORDER

The appeal as to the Veteran's claim of entitlement to service connection for a middle back condition is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.

During his January 2014 hearing, the Veteran maintained that he was suffering from worsening symptoms of his service-connected left knee disability since his grant of service connection and was scheduled to undergo surgery for his left knee the next month.  Private treatment records reflect that in February 2014, the Veteran underwent a left knee arthroscopy, where he was found to have left knee chondral lesion of the medial femoral condyle and chondromalacia of the medial facet of the patella.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his left knee disability, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the left knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the left knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


